AWS-~IN.    TEXAS     78711


                                 September    5, 1973


Honorable Ken Andrew8                             Opinion No.       H-   95
County Attorney
Young County                                      Re:    Whether probation fee
Graham,   Texas                                          may be collected from
                                                         persons placed on pro-
                                                         bation after conviction
Dear Mr.   Andrews:                                      fdi misdemeanor

     You have requested       the opinion of this office    on two questions:

                   “1.  Whether the person placed on probation
            under a misdemeanor    can be made to pay a proba-
            tion fee of not more than $10.00 per month?

                  "2.    Who collects    the probation     fee? ”

      You comment     that:

                   “Under Article 42.12 the felony probation
            .law, the District Judge may assess   a probation
            fee not to exceed $10.00 per month as a term of
            the probation.

                  “We are unable. to find any authority under
            which a misdemeanor    defendant who has been placed
            on probation can be made to pay a probation fee. I’

      Article 42.13 of the Texas Code of Criminal Procedure, the Misdemeanor
Probation Law, does not contain any provision for charging a misdemeanor
defendant a supervisory   or probation fee.

     However,   $ 5 6(a) and ,l2, respectively,   of Article 42.12 of the Texas
Code of Criminal Procedure,     the Adult Probation and Parole Law, provide:




                                     p. 439
The Honorable     Ken Andrews,    page 2     (H-95)




            “Sec.     6a. (a) A court granting probation may
        fix a fee   not exceeding $10 per month to be paid to
        the court    by the probationer   during the probationary
        period.     The court may make payment of the fee a
        condition    of granting or continuing the orobation.

            ‘I.   . .

            “Sec. 12. The provisions     of Sections      6a. 10,
        and 11 of this Article also apply to Article       42.13. ”

    The above provision of 0 12 of Article 42.12        authorizes     charging a
probation or supervisory    fee to a misdemeanor        defendant     who has been
placed on probation,  if the court so directs.

    Attorney General’s   Opinion C:64g holds to the contrary; however
this opinion was written befo.re the enactment of the above sections 6a(a)
and 12 of Article 42.12.

    In answer to your second question,     $ 6a(a) provides that the fee is
“to be paid to the court by the probationer”     and $ 6a(b) provides that “the
court shall distribute the fees [in the matter provided]“.      It is our opinion,
therefore,  that the fee is to be collected by the court or at least under the
court’s direction.

                             SUMMARY

            The court may direct the payment of a probation
        fee of a misdemeanor    defendant who has been placed
        on probation,  such fee to be collected by or under the
        direction of the court.

                                            Very   truly yours,
                                           A



                                                  L. HILL
                                           Attorney General       of Texas




                                      p.   440
The Honorab,le   Ken Andrews.   page 3        (H-95)




APPROVED:




DAVID M. KENDALL,        Chairdan
Opinion Committee




                                    p. ,441